Exhibit 10.5 TIME-VESTING RESTRICTED STOCK AGREEMENT THIS AGREEMENT is made as of December 19, 2011 (the“GrantDate”), between Charter Communications, Inc., a Delaware corporation (the “Company”), and Thomas Rutledge (the“Participant”). Unless otherwise defined herein, terms defined in the Charter Communications, Inc. 2009 Stock Incentive Plan (the “Plan”) shall have the same defined meanings in this Restricted Stock Agreement (the “Agreement”). The undersigned Participant has been granted the number of shares of Restricted Stock (“Restricted Shares”) set forth below, subject to the terms and conditions of the Plan and this Agreement, as follows: Vesting Schedule:
